IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 102

                                                              April Term, A.D. 2015

                                                                   August 5, 2015

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-15-0004
v.

DAVID B. HOOPER, WSB #4-1190,

Respondent.


                     ORDER OF IMMEDIATE SUSPENSION
[¶1] Pursuant to Rule 17 of the Wyoming Rules of Disciplinary Procedure, Bar
Counsel for the Wyoming State Bar filed, on July 15, 2015, a “Petition for Immediate
Suspension of Attorney.” The Court, after a careful review of the petition, the “Affidavit
of Bar Counsel in Support of Petition for Immediate Suspension of Attorney,” the errata
thereto, “Bar Counsel’s Supplement to Petition for Immediate Suspension of Attorney,”
the “Supplemental Affidavit of Bar Counsel in Support of Petition for Immediate
Suspension of Attorney,” the “Response to Petition to Suspend,” and the file, concludes
that the petition for immediate suspension should be granted and that Respondent should
be suspended from the practice of law pending resolution of the formal charge that has
been, or will be, filed against him. See Rule 17(b)(4) (“Within fifteen (15) days of the
entry of an order of immediate suspension, Bar Counsel shall file a formal charge.”). It
is, therefore,

[¶2] ADJUDGED AND ORDERED that, effective immediately, Respondent David
B. Hooper, shall be, and hereby is, suspended from the practice of law, pending final
resolution of the formal charge that has been, or will be, filed against him; and it is
further
[¶3] ORDERED that, during the period of suspension, Respondent shall comply with
the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the
requirements found in Rule 21; and it is further

[¶4] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Immediate Suspension shall be published in the Pacific
Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall transmit a copy of this Order of
Immediate Suspension to the Respondent, Bar Counsel, members of the Board of
Professional Responsibility, and the clerks of the appropriate courts of the State of
Wyoming.

[¶6]   DATED this 5th day of August, 2015.

                                                  BY THE COURT:*

                                                  /s/

                                                  E. JAMES BURKE
                                                  Chief Justice

*Justice Hill and Justice Kautz took no part in the consideration of this matter.